In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00057-CR
                                                ______________________________
 
 
                                          KREASHA SIMS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 217th
Judicial District Court
                                                           Angelina County, Texas
                                                            Trial
Court No. 29,162
 
                                                      
                                            
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Kreasha
Sims appeals from her conviction, on her plea of guilty without either a plea
or charge agreement appearing in the record, to the offense of arson in trial
court number 28,025, and aggravated assault on a public servant in trial court number
29,162.[1]   
            This
appeal is from her conviction for aggravated assault on a public servant.  This appeal was briefed together with the
appeal from her conviction in a companion case, cause number 06-10-00056-CR.  Sims has filed a single brief, in which she
raises issues common to both of her appeals, concerning the validity of her
plea of guilty in light of various admonishment errors and the invalidity
of  waiver of her right to appeal
obtained by the State. 
            We
addressed these issues in detail in our opinion of this date on Sims’ appeal in
cause number 06-10-00056-CR.  For the
reasons stated therein, we likewise conclude that although error has been shown
in this case, the errors do not justify reversal.
            We
affirm the judgment.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          August
27, 2010
Date Decided:             October
15, 2010
 
Do Not Publish




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann. § 73.001 (Vernon
2005).  We are unaware of any conflict
between precedent of the Twelfth Court of Appeals and that of this Court on any
relevant issue.  See Tex. R. App. P. 41.3.